ORDER DISMISSING APPEAL

The Appellants, State of Florida, Correctional Privatization Commission and Glades County Correctional Facility Finance Corporation, filed a lawsuit against Larry Luckey, Glades County Property Appraiser, and Jim Greer, Glades County Tax Collector, claiming that Glades County had improperly included certain allegedly state-owned property on the property tax rolls. The second amended complaint contains only one count and claims that the property was improperly assessed or taxed, mentioning only tax years 1996 and 1997. The trial court granted a motion to dismiss “with prejudice” as to tax years 1995 and 1996. It granted a motion to dismiss with leave to amend as to tax year 1997, indicating that additional parties should be added to the lawsuit. Our record contains the third amended complaint that was filed in response to this order.
The trial court did not reach the merits of this dispute in dismissing allegations relating to the earlier tax years. It simply concluded that the lawsuit was not timely filed to challenge taxes for the earlier years. It is apparent that the dispute between these parties is not concluded and that the trial court will be required to examine the substance of this dispute for the more recent tax year.
We recognize that, for most purposes, the taxation of property is analyzed separately for each taxable year. Nevertheless, the plaintiffs’ theory, that this property is governmental and therefore exempt from taxation, is identical for each year. The order on appeal did not finally dismiss any party from the lawsuit. It merely limited the amount in controversy between them.
*303We conclude that this partial final judgment does not resolve matters unrelated to those still pending before the trial court. See Department of Connections v. Ratliff, 552 So.2d 302 (Fla. 2d DCA 1989). No judicial economy would be served by handling this appeal separate from any appeal on the merits of the remaining dispute. See SLT Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974). Accordingly, we dismiss this appeal without prejudice to the appellants’ right to appeal this order when the trial court enters a final appealable judgment.
PARKER, C.J., and ALTENBERND and DAVIS, JJ., Concur.